Name: Council Decision (EU) 2018/1464 of 28 September 2018 on the position to be adopted on behalf of the European Union in the CETA Committee on Trade and Sustainable Development, established by the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part, as regards the establishment of lists of individuals willing to serve as panellists under Chapter Twenty-Three and Chapter Twenty-Four of the Agreement
 Type: Decision
 Subject Matter: cooperation policy;  EU institutions and European civil service;  economic policy;  European construction;  international trade;  America;  international affairs;  international law;  environmental policy
 Date Published: 2018-10-01

 1.10.2018 EN Official Journal of the European Union L 245/12 COUNCIL DECISION (EU) 2018/1464 of 28 September 2018 on the position to be adopted on behalf of the European Union in the CETA Committee on Trade and Sustainable Development, established by the Comprehensive Economic and Trade Agreement between Canada, of the one part, and the European Union and its Member States, of the other part, as regards the establishment of lists of individuals willing to serve as panellists under Chapter Twenty-Three and Chapter Twenty-Four of the Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Council Decision (EU) 2017/37 (1) provides for the signing on behalf of the European Union of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (the Agreement). The Agreement was signed on 30 October 2016. (2) Council Decision (EU) 2017/38 (2) provides for provisional application of parts of the Agreement, including the establishment of the CETA Joint Committee and specialised committees. Those parts of the Agreement have been provisionally applied since 21 September 2017. (3) Pursuant to Article 26.2.1(g) of the Agreement, the CETA Committee on Trade and Sustainable Development has been established. (4) In accordance with Articles 23.10 and 24.15 of the Agreement, the CETA Committee on Trade and Sustainable Development, during its first meeting, is to adopt a decision establishing lists of individuals willing and able to serve as panellists under Chapter Twenty-Three (Trade and Labour) and Chapter Twenty-Four (Trade and Environment) of the Agreement. (5) It is therefore appropriate to establish the position to be adopted on the Union's behalf in the CETA Committee on Trade and Sustainable Development on the basis of the attached draft Decision establishing lists of individuals willing to serve as panellists under Chapter Twenty-Three and Chapter Twenty-Four of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the Union in the first meeting of the CETA Committee on Trade and Sustainable Development, established by the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part, as regards the establishment of the lists of individuals willing to serve as panellists under Chapter Twenty-Three and Chapter Twenty-Four of the Agreement, shall be based on the draft decision of the CETA Committee on Trade and Sustainable Development attached to this Decision. Article 2 This Decision is addressed to the Commission. Done at Brussels, 28 September 2018. For the Council The President M. SCHRAMBÃ CK (1) Council Decision (EU) 2017/37 of 28 October 2016 on the signing on behalf of the European Union of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1). (2) Council Decision (EU) 2017/38 of 28 October 2016 on the provisional application of the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part (OJ L 11, 14.1.2017, p. 1080). DRAFT DECISION No [X/2018] OF THE CETA COMMITTEE ON TRADE AND SUSTAINABLE DEVELOPMENT of xxx establishing lists of individuals willing to serve as panellists under Chapter 23 and Chapter 24 of the Agreement THE CETA COMMITTEE ON TRADE AND SUSTAINABLE DEVELOPMENT, Having regard to the Comprehensive Economic and Trade Agreement (CETA) between Canada, of the one part, and the European Union and its Member States, of the other part, and in particular paragraphs 6 and 7 of Article 23.10 and paragraphs 6 and 7 of Article 24.15 thereof, Whereas: (1) In accordance with Article 30.7.3 of the Agreement, parts of the Agreement have been applied provisionally since 21 September 2017. (2) Pursuant to paragraph 6 of Article 23.10 of the Agreement, the CETA Committee on Trade and Sustainable Development is to establish a list of at least nine individuals who are willing and able to serve as panellists with regard to matters arising under Chapter 23 (Trade and Labour) and who, pursuant to paragraph 7, have specialised knowledge or expertise in labour law, other issues addressed in Chapter 23, or in the resolution of disputes arising under international agreements. (3) Pursuant to paragraph 6 of Article 24.15 of the Agreement, the CETA Committee on Trade and Sustainable Development is to establish a list of at least nine individuals who are willing and able to serve as panellists with regard to matters arising under Chapter 24 (Trade and Environment) and who, pursuant to paragraph 7, have specialised knowledge or expertise in environmental law, issues addressed in Chapter 24, or in the resolution of disputes arising under international agreements. (4) Pursuant to paragraph 6 of Article 23.10 and paragraph 6 of Article 24.15, each list shall consist of at least three individuals named by each Party and at least three individuals named by the Parties who are not nationals of either Party and who are willing and able to serve as chairperson of a Panel of Experts, HAS DECIDED AS FOLLOWS: 1. The lists of individuals willing to serve as panellists as set out in the Annex are hereby established. 2. This Decision takes effect on the date of its adoption by the CETA Committee on Trade and Sustainable Development. For the CETA COMMITTEE ON TRADE AND SUSTAINABLE DEVELOPMENT For the EU For Canada ANNEX LIST OF INDIVIDUALS WILLING TO SERVE AS PANELLISTS WITH REGARD TO MATTERS ARISING UNDER CHAPTER 23 (TRADE AND LABOUR) OF THE AGREEMENT Individuals with specialised knowledge or expertise in labour law, other issues addressed in Chapter 23, or in the resolution of disputes arising under international agreements: Individuals named by Canada: Kevin Banks Adelle Blackett Carol Nelder-Corvari Individuals named by the European Union: Jorge Cardona Eddy Laurijssen Karin Lukas Chairpersons (non-nationals of the Parties): Janice Bellace Kathleen Claussen Christian HÃ ¤berli Jill Murray Patrick Pearsall Ross Wilson LIST OF INDIVIDUALS WILLING TO SERVE AS PANELLISTS WITH REGARD TO MATTERS ARISING UNDER CHAPTER 24 (TRADE AND ENVIRONMENT) OF THE AGREEMENT Individuals with specialised knowledge or expertise in environmental law, issues addressed in Chapter 24, or in the resolution of disputes arising under international agreements: Individuals named by Canada: Anne Daniel Armand de Mestral Elaine Feldman Matthew Kronby Brendan McGivern Individuals named by the European Union: Laurence Boisson de Chazournes HÃ ©lÃ ¨ne Ruiz Fabri Geert Van Calster Chairpersons (non-nationals of the Parties): Arthur Edmond Appleton James Bacchus Nathalie Bernasconi-Osterwalder Christian HÃ ¤berli